
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 156
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 20, 2009
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Condemning the attack on the AMIA Jewish
		  Community Center in Buenos Aires, Argentina, in July 1994, and for other
		  purposes.
	
	
		Whereas, on July 18, 1994, 85 people were killed and 300
			 were wounded when the Argentine Jewish Mutual Association (AMIA) was bombed in
			 Buenos Aires, Argentina;
		Whereas extensive evidence links the planning of the
			 attacks to the Government of Iran, and the execution of the attacks to
			 Hezbollah, which is based in Lebanon, supported by Syria, sponsored by Iran,
			 and designated by the Department of State as a Foreign Terrorist
			 Organization;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina, an office created by the Government of Argentina, concluded that the
			 AMIA bombing was decided and organized by the highest leaders of the
			 former government of * * * Iran, whom, at the same time, entrusted its
			 execution to the Lebanese terrorist group Hezbollah;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina concluded that the AMIA bombing had been approved in advance by
			 Iran's Supreme Leader Ali Khamene'i, Iran's then-leader Ali Akbar Hashemi
			 Rafsanjani, Iran's then-Foreign Minister Ali Akbar Velayati, and Iran's
			 then-Minister of Security and Intelligence Ali Fallahijan;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina stated that the Government of Iran uses terrorism as a
			 mechanism of its foreign policy in support of its final aim
			 [which] is to export its radicalized vision of Islam and to eliminate the
			 enemies of the regime;
		Whereas, on October 25, 2006, the State Prosecutor of
			 Argentina identified Ibrahim Hussein Berro, a Lebanese citizen and member of
			 Hezbollah, as the suicide bomber who primarily carried out the attack on the
			 AMIA;
		Whereas, on November 9, 2006, Argentine Judge Rodolfo
			 Canicoba Corral, pursuant to the request of the State Prosecutor of Argentina,
			 issued an arrest warrant for Ali Akbar Hashemi Rafsanjani, a former leader of
			 Iran and the current chairman of Iran's Assembly of Experts and of Iran's
			 Expediency Council, for his involvement in the AMIA bombing and urged the
			 International Criminal Police Organization (INTERPOL) to issue an international
			 arrest warrant for Rafsanjani and detain him;
		Whereas, on November 9, 2006, Argentine Judge Rodolfo
			 Canicoba Corral, pursuant to the request of the State Prosecutor of Argentina,
			 also issued arrest warrants for Ali Fallahijan, a former Iranian Minister of
			 Security and Intelligence, Ali Akbar Velayati, a former Iranian Foreign
			 Minister, Mohsen Rezaei, a former commander of Iran's Islamic Revolutionary
			 Guards Corps (IRGC), Ahmad Vahidi, a former commander of the elite Al-Quds
			 Force of the IRGC, Hadi Soleimanpour, a former Iranian ambassador to Argentina,
			 Mohsen Rabbani, a former cultural attaché at the Iranian Embassy in Buenos
			 Aires, Ahmad Reza Asghari, a former official at the Iranian Embassy in Buenos
			 Aires, and Imad Moughnieh, a leading operations chief of Hezbollah;
		Whereas, on March 5, 2007, the Executive Committee of
			 INTERPOL unanimously supported the issuance of Red Notices for Hezbollah
			 operative Imad Moughnieh and for Iranian officials Ali Fallahijan, Mohsen
			 Rezaei, Ahmad Vahidi, Mohsen Rabbani, and Ahmad Reza Asgari, thereby allowing
			 arrest warrants for those individuals to be circulated worldwide with an eye to
			 their arrest and extradition;
		Whereas, on November 7, 2007, the General Assembly of
			 INTERPOL upheld the Executive Committee's decision to support the issuance of
			 six Red Notices in connection to the AMIA case;
		Whereas, on February 12, 2008, Hezbollah operative Imad
			 Moughnieh reportedly was killed in Syria;
		Whereas in June of 2008, the Government of Saudi Arabia
			 hosted an international Muslim conference that was reportedly attended by
			 Iranian officials Ali Akbar Hashemi Rafsanjani, against whom an Argentine
			 arrest warrant has been issued, and Mohsen Rezaei, against whom both an
			 Argentine arrest warrant and INTERPOL Red Notice have been issued;
		Whereas the Government of Saudi Arabia reportedly made no
			 attempt to detain or arrest Ali Akbar Hashemi Rafsanjani or Mohsen Rezaei
			 during their time in Saudi Arabia, and the two departed Saudi Arabia without
			 incident;
		Whereas, on May 22, 2008, Argentine prosecutor Alberto
			 Nisman filed a request with Argentine Judge Ariel Lijo for the arrest of Carlos
			 Saul Menem, who was president of Argentina at the time of the AMIA bombing, and
			 four other former Argentine high officials in connection with the AMIA
			 case;
		Whereas Mr. Nisman claimed in his request for an arrest
			 warrant that Menem and the other four officials had attempted to cover up the
			 involvement of a Syrian-Argentine businessman, Alberto Jacinto Kanoore Edul, in
			 the AMIA bombing;
		Whereas Argentine investigators have stated that prior to
			 the AMIA bombing, Mr. Kanoore Edul was in contact with at least two men who
			 have been identified as suspects in the AMIA case;
		Whereas, on December 16, 2008, at the AMIA Special
			 Prosecutor's request, the presiding Argentine judge in a civil suit against the
			 Iranian suspects and Hezbollah ordered the attachment of six commercial
			 properties in Argentina allegedly owned by former Iran cultural attaché and
			 named suspect Mohsen Rabbani;
		Whereas in December of 2008, the judge also requested that
			 select European governments freeze up to $1 million in bank accounts allegedly
			 belonging to former Iranian leader Ali Akbar Hashemi Rafsanjani and another
			 Iranian accused of involvement in the attacks;
		Whereas between October of 2008 and March of 2009, nearly
			 a dozen Iranian properties have reportedly been seized in the Buenos Aires area
			 in connection with a civil suit presented by an unnamed survivor of the AMIA
			 bombing;
		Whereas in May of 2009, former IRGC commander Mohsen
			 Rezaei, against whom both an Argentine arrest warrant and an INTERPOL Red
			 Notice have been issued, announced his intention to seek the leadership of
			 Iran;
		Whereas in May 2009, Argentina issued an international
			 arrest warrant for Samuel Salman El Reda, a Colombian citizen of Lebanese
			 descent who Argentine prosecutor Alberto Nisman believes was the top local
			 connection in the AMIA attack;
		Whereas Mr. Nisman believes El Reda had connections to
			 Hezbollah and the Tri-Border area, a zone between Argentina, Paraguay, and
			 Brazil suspected of being a haven for Islamic radical groups;
		Whereas during the past several years, the Government of
			 Argentina has made significant advances in the AMIA investigation and other
			 counter-terrorism efforts;
		Whereas the issuance of an Argentine arrest warrant for an
			 attaché of the Iranian Embassy in Argentina in connection with the AMIA case,
			 indicates that Iran has used its embassies abroad as tools and extensions of
			 radical Islamist goals and attacks;
		Whereas, on January 27, 2009, Secretary of Defense Robert
			 Gates said, “I’m concerned about the level of * * * subversive activity that
			 the Iranians are carrying on in a number of places in Latin America * * *
			 They’re opening a lot of offices and a lot of fronts, behind which they
			 interfere in what is going on in some of these countries.”; and
		Whereas, on March 17, 2009, Navy Admiral James Stavridis,
			 Commander, United States Southern Command, indicated that he shared Secretary
			 Gates’s concern, explaining We have seen * * * an increase in a wide
			 level of activity by the Iranian government in this region * * * That is a
			 concern principally because of the connections between the government of Iran,
			 which is a state sponsor of terrorism, and Hezbollah: Now, therefore,
			 be it
		
	
		That Congress—
			(1)reiterates its strongest condemnation of
			 the 1994 attack on the Argentine Jewish Mutual Association (AMIA) Jewish
			 Community Center in Buenos Aires, Argentina, honors the victims of this attack,
			 and expresses its sympathy to the relatives of the victims;
			(2)applauds the
			 Government of Argentina for its ongoing efforts in the AMIA bombing
			 investigation;
			(3)urges the
			 Government of Argentina to continue to dedicate and provide the resources
			 necessary for its judicial system and intelligence agencies to investigate all
			 areas of the AMIA case and to prosecute those responsible;
			(4)expresses grave
			 concern regarding the Government of Saudi Arabia's failure, when given the
			 opportunity, to detain Iranian officials against whom Argentine arrest warrants
			 or INTERPOL Red Notices are pending in connection with the AMIA case;
			(5)urges all
			 responsible nations to cooperate fully with the AMIA investigation, including
			 by making information, witnesses, and suspects available for review and
			 questioning by the appropriate Argentine authorities, and by detaining and
			 extraditing to Argentina, if given the opportunity, any persons against whom
			 Argentine arrest warrants or INTERPOL Red Notices are pending in connection
			 with the AMIA case, including Iranian officials and former officials, Hezbollah
			 operatives, and Islamist militants;
			(6)encourages the
			 President to direct United States law enforcement agencies to provide support
			 and cooperation to the Government of Argentina, if requested, for the purposes
			 of deepening and expanding the investigation into the AMIA bombing; and
			(7)urges governments
			 in the Western Hemisphere, who have not done so already, to draft, adopt, and
			 implement legislation designating Hezbollah as a terrorist organization,
			 banning fundraising and recruitment activities, and applying the harshest
			 penalties on those providing support for activities involving Hezbollah and
			 other such extremist groups.
			
	
		
			Passed the House of
			 Representatives July 17, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
